Citation Nr: 9903089	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for status-post-right 
knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected status-post-right knee arthroplasty 
is manifested by complaints of pain and stiffness, active 
motion from 0 degrees extension to 80 degrees flexion and 
passive motion from 0 degrees extension to 80 degrees 
flexion. Severe painful motion or weakness is not present.  
The limitations do not approximate and are not analogous to 
ankylosis, limitation of motion to approximately 30 degrees 
or more, or nonunion, with loose motion, requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected status-post-right knee arthroplasty have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
for a right knee injury in December 1962.  In a February 1963 
rating action, the RO granted service connection for 
residuals of contusion over the right knee and assigned a 
noncompensable evaluation. 

In August 1978, the veteran underwent a right knee 
arthroplasty.  During evaluation for an increased rating in 
October 1978, the RO granted an increased evaluation for 
postoperative residual arthroplasty of the right knee joint 
and assigned a 30 percent evaluation.  In September 1979 the 
RO granted an increased evaluation of 60 percent for the 
service-connected residuals of an arthroplasty of the right 
knee.

In December 1994 the veteran sought an increased evaluation.  
He noted that a total right knee replacement had been 
performed in December 1994.

Submitted in support of the veteran's claim for an increased 
evaluation were private hospitalization and treatment records 
from December 1994 to February 1995 noting a total right knee 
replacement.  

During a February 1995 VA examination the veteran reported a 
history of right knee problems since service.  He noted that 
he had initially injured his right knee in service in 1960, 
and after progressive deterioration of his knee, underwent a 
half knee replacement in 1978.  The examiner noted that the 
surgery was most likely an unicompartmental total knee 
replacement.  The veteran reported that he recovered well 
initially, but his knee gradually loosened and the veteran 
underwent a total knee replacement in December 1994.  The 
veteran complained of current trouble with the motion of his 
knee and some pain with activity.



Upon examination the examiner noted that the right knee 
showed restricted motion.  The veteran lacked five degrees of 
extension and flexion was to 80 degrees.  The right knee was 
stable to varus and valgus stress.  A large medial knee wound 
that was well healed was noted.  The examiner noted that the 
knee was neurovascularly intact.  X-rays revealed effusion of 
uncertain significance and possible loosening versus 
impaction fracture of the tibial plateau portion of the 
prosthesis.  The examiner's impression was status-post right 
total knee replacement as described above with decreased 
range of motion.

In July 1995 the RO granted an evaluation of 100 percent from 
December 1994 to February 1995 and a 30 percent evaluation 
thereafter.  The veteran filed a timely notice of 
disagreement (NOD) with regard to the 30 percent disability 
evaluation in January 1996.  

In January 1996 the veteran was afforded an additional VA 
examination of his right knee.  He reported that he was 
presently doing reasonably well with some loss of motion and 
some pain but, in general, he was tolerating the total knee 
replacement well.  Upon examination the right knee revealed a 
well-healed right-sided, paramedian scar consistent with 
total knee replacement and arthrotomy.  Range of motion was 
full extension at zero degrees and flexion to 100 degrees.  
The collateral ligaments were stable and no evidence of 
infection or effusion was noted.  

X-rays noted that since the February 1995 exam, there was a 
slight increase in the lucency posterior to the superior 
aspect of the femoral prosthesis anteriorly.  A slight 
increase in the lucency about the tibial prosthesis involving 
the inferior aspect of the anterior aspect of the prosthesis 
was also noted.  The examiner noted that this could be 
secondary to positioning; however, early loosening or 
infection could not be excluded.  The examiner's impression 
was status-post revision of a total right knee replacement.

The veteran perfected his appeal in April 1996.  He reported 
that since his second right knee surgery, he could not bend 
his knee 45 degrees.  He noted that his knee was very 
unstable and that he was in almost constant pain.  He 
reported that he had difficulty navigating stairs and 
difficulty walking after sitting for prolonged periods of 
time.  He stated that he had been told that his immobility 
was due to extensive scarring from his surgeries.  He stated 
that his January 1996 VA examination was inadequate.

The veteran was afforded an additional VA examination in 
March 1997.  The examiner recounted the veteran's history of 
his right knee disability and surgeries.  The veteran 
complained of stiffness in his right knee and noted that he 
could not bend it.  He stated that when he descended stairs, 
he went down one foot at a time.  He noted that his right 
knee stiffened up after prolonged sitting and that he had to 
get up and move around.  He complained of calf aches and pain 
in the lateral side of his thigh.  He noted that he took 
medication for his pain.  The veteran further complained that 
he was unable to kneel, bend down, or squat.  Standing did 
not bother him.  He denied any flare-ups.  

Upon examination the examiner noted that the right knee 
showed a well-healed post-surgery scar.  The veteran was 
asked to walk around the room a few times and no verbal 
complaints of pain were noted.  He was able to squat down and 
only able to do this about 10-20 percent and rise up.  He 
complained of difficulty doing this exercise.  The right knee 
circumference was 44.5 centimeters and the left knee 
circumference was 43.5 centimeters.  Range of motion of the 
right knee was from zero to 80 degrees active extension to 
flexion.  This was repeated after a few active and passive 
motions were done and the range of motion remained zero to 80 
degrees extension to flexion.  

The examiner noted that the right knee ligaments were stable.  
The right knee strength was within normal limits and no 
tenderness on patellofemoral compression was noted.  No pain 
with active or passive motion was noted.  The examiner noted 
that the left knee motion was from zero to 130 degrees 
extension to flexion with no pain.  

X-rays revealed a total knee arthroplasty with no lucency to 
suggest loosening or infection.  The examiner's impression 
was history of injury, status-post total knee revision, 
residuals of well-healed scar and limited motion.  The 
examiner noted that with regard to DeLuca concerns, he would 
assign no additional loss of motion due to pain with use, 
weakness, excessive fatigability, or incoordination.  There 
was no additional loss of motion due to flare-ups.

Criteria

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prosthetic replacement of knee joint will be rated as 100 
percent disabling for 1 year following implantation of 
prosthesis.  Thereafter, a 60 percent rating will be assigned 
if there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
will be 30 percent.  38 C.F.R. Part 4, Code 5055.

Ankylosis of the knee in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, will be rated 
as 60 percent disabling.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees will be rated as 50 percent 
disabling.  



Ankylosis of the knee in flexion between 10 degrees and 20 
degrees will be rated as 40 percent disabling.  Ankylosis of 
the knee at a favorable angle in full extension, or in slight 
flexion between zero degrees and 10 degrees will be rated as 
30 percent disabling.  38 C.F.R. Part 4, Code 5256.

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. Part 
4, Code 5262.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals (Court) has held that 
a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.71a;  Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.71a; Diagnostic Code 7804.

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.71a; Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
right knee disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).

To summarize, during the most recent VA examination in March 
1997, the veteran noted that he had stiffness and pain in his 
right knee.  Upon examination, the examiner noted no verbal 
complaints.  Range of motion of the right knee was from zero 
to 80 degrees active extension to flexion.  This was repeated 
after a few active and passive motion were done and the range 
of motion remained zero to 80 degrees extension to flexion.  
The examiner noted that the right knee ligaments were stable.  

The veteran's right knee strength was within normal limits 
and no tenderness on patellofemoral compression was noted.  
No pain with active or passive motion was noted.  X-rays 
revealed a total knee arthroplasty, with no lucency to 
suggest loosening or infection.  The examiner's impression 
was history of injury, status-post total knee revision, 
residuals of well-healed scar and limited motion.  This 
degree of knee instability demonstrated on the examination 
does not approximate and is not analogous to a nonunion, with 
loose motion, requiring brace, required for a higher, 40 
percent rating under Code 5262.

The report shows that the examiner considered pain and other 
factors, which might affect motion.  The examiner noted that 
with regard to DeLuca concerns, he would assign no additional 
loss of motion due to pain with use, weakness, excessive 
fatigability, or incoordination.  There was no additional 
loss of motion due to flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

While the veteran is competent to report knee pain and 
increased limitation of function, the physician's training 
and expertise put him in a substantially better posture to 
determine if the medical findings required for a higher 
rating are present. In this instance, the doctor reported 
limited right knee motion without the severe painful motion 
or weakness required for a 60 percent rating under Code 5055.
The motion of the right knee showed that there were no 
limitations, which would approximate or be analogous to the 
ankylosis required for a higher rating under Code 5256.

Considering the possibility of rating the disability as 
analogous to Code 5261, the Board notes that the knee 
extended to zero degrees actively and passively.  Under Code 
5261, the current 30 percent evaluation would be appropriate 
where there was a greater degree of extension to 20 degrees.  
The next higher rating, 40 percent requires that the 
limitation of extension be approximate and analogous to a 
limitation of extension to 30 degrees.  38 C.F.R. Part 4, 
Code 5261.  The zero degree limitation shown on the 
examination demonstrates that the knee does not have the 
level of limitation required for a higher rating.

The medical findings provide the preponderance of the most 
probative evidence as to the extent of the limitation of 
motion; and in this case, establish that the right knee 
surgery residuals do not meet any applicable criteria for a 
higher rating under Codes 5055, 5256, 5261, 5262. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45.  

VA examination from the previous arthroplasty has shown that 
residual scarring is well healed.  There has been no evidence 
of poor nourishment, repeated ulceration, tenderness or pain 
on objective demonstration, or limitation on function of the 
part affected due to the residual scarring.  In view of the 
foregoing, the Board finds that no evidentiary basis exists 
upon which to predicate a grant of entitlement to a 
compensable evaluation for residual scarring from the right 
knee arthroplasty.  38 C.F.R. § 4.71a;  Diagnostic Codes 
7803, 7804, 7805.

Accordingly, the Board finds that the evidence record does 
not support a grant of entitlement to an increased evaluation 
for status post right knee arthroplasty with application of 
all pertinent governing criteria, and the minimum 30 percent 
rating for the right knee replacement must be continued.  38 
C.F.R. Part 4, Code 5055.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inappropriate where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the disability of the right knee.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating for the status-post right 
knee arthroplasty is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

